Chancellor.
(After reciting the facts of the bill.) The question is, shall this contract be carried into effect, according to its literal terms, or shall it be enforced by this Court, according to what is alleged by the bill to have been its true intent and purpose ?
It was said, upon the argument of the demurrer in this case, that no precedent could be found, countenancing such a case as that made by the complainant’s bill: this may be true, and yet it would be very far from proving that the case was therefore without the pale of remedial justice. Precedents are neither the exclusive, nor yet, perhaps, at all times, the safest guides in the path of justice. Their authority is always readily acknowledged in like cases, where they furnish a sound exposition of the law upon the particular questions'adju'dged. Causes are, however, daily arising, for which precedents furnish no rule, except so far as reasoning from doubtful analogies may go. In such cases, a recurrence must be had to the elementary principles of legal science. Let us see, then, whether the features of this case do not place it within the application of well-established principles of equity jurisprudence. It appears, from the allegations of the bill, that a state of things has arisen in connection with the contract of the parties, which no ordinary sagacity could have foreseen, and which renders it inequitable that the parties should be held, literally, to the terms of that contract. The rapid and ruinous depreciation' of the paper of the bank, in the currency of which the contract was to be discharged, was an event evidently not contemplated by either of the parties, at the time, and therefore was not provided for by their agreement. Could the complainant have foreseen, at the date of his contract, that the currency which he had stipulated to receive in pay for his work, would depreciate to one tenth of its then value, by the time the work was completed, it is impossible to resist the conclusion, that such a contingency would have been provided against by the terms of the ' agreement. It is distinctly alleged, that the sum agreed to be paid, 'was but a fair compensation, in current money, for the work agreed to be done. It would seem, then, that to enforce this contract, literally, would be subversive, as well of the obvious intention of the parties, as of the plainest principles of justice. To relieve against contracts or agreements, on the ground of inequality, or imposed *507burden or hardship on one party, is laid down by a learned elementary writer as a distinct bead of equity. (2 Pow. on Con. 145, 146.)
It is said, in every well-constituted government, there is somewhere lodged the power of supplying that which is defective, and. controlling that which is unintentionally harsh, in the application of any general rule to a particular case. (1 Fonb. Eq. 5, note.)
Courts of common law act upon contracts according to their terms, however oppressive or unequal may be the consequences. But courts of equity act upon more liberal and enlarged principles of justice. Where, from any defect of the common law, want of foresight of the parties, or other mistake or accident, there would be a failure of justice, a court of equity extends its remedial aid. And so, too, a court of equity will refuse to enforce an obligation, the object of which has failed by an event not expected or looked to by either party ; holding that it would be unjust and inequitable to do so. (Kaimes’s Prin. of Eq. 80, 81, 94.) In such cases, courts of equity judge according to the presumed or implied intention of parties, and direct that to be done, which it is probable the parties themselves would have directed, had they foreseen the cause or reason for so doing. (Kaimes’s Prin. of Eq. 40.) As in the case of Newton v. Rowe (1 Vern. 460), where a father articled his son to an attorney, and gave him £120 as the apprentice-fee, the attorney having died within three weeks afterwards, it was decreed that 100 guineas of the sum advanced, should be paid back to the father. I think, then, that the complainant makes such a case by his bill, as prima facie entitles him to the relief asked for. The demurrer must be overruled, with leave to answer.